Citation Nr: 0418640	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  93-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis, lumbosacral spine, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert Marcinkowski, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty service from August 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, in which the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected spondylolisthesis, lumbosacral spine (hereinafter 
"low back disorder") evaluated as 10 percent disabling.  
The veteran appealed, and in January 1994, the Board denied 
the claim.  

Following the Board's January 1994 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In July 1995, while his case was pending at the 
Court, the VA 's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the January 1994 Board decision.  That same month, the 
Court issued an Order vacating the January 1994 Board 
decision.  In December 1995 and February 2001, the Board 
remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file shows that although it 
includes a February 2003 decision of the Social Security 
Administration (SSA), the complete medical and vocational 
supporting documentation are not of record.  Specifically, 
the claims file does not currently contain DDS medical 
evaluations, dated in June and October of 2001.  The SSA's 
decision further indicates that it relied upon records from 
the Soldier's Home in Holyoke, Massachusetts, dated between 
August 24, 2001 and June 14, 2002.  These reports and 
treatment records are not currently associated with the 
claims files.  On remand, the SSA's supporting documentation 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  The RO should attempt to obtain the 
veteran's records of treatment from the 
Soldier's Home, Holyoke, Massachusetts, 
dated after August 23, 2001 and which are 
not currently associated with the claims 
files.  After securing any necessary 
releases, the RO should obtain these 
records.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




